Citation Nr: 0215007	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had active duty from November 1950 to November 
1952 and from May 1954 to January 1973.  The veteran died in 
October 1997.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

It appears that the appellant may be raising the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits involving "hypothetical entitlement" under 
38 U.S.C.A. § 1318, though this is not clear.  There is a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit.  In any event, this issue 
has not been fully addressed by the RO and is not before the 
Board at this time.  The RO is asked to contact the appellant 
and ask her if she is raising this claim. 


FINDINGS OF FACT

1.  The veteran died in October 1997; the cause of death 
listed on his death certificate is myocardial infarction due 
to or as a consequence of coronary artery disease.

2.  Coronary artery disease was not manifested in service, or 
within one-year following the veteran's discharge from active 
duty, and is not shown to have been related to service. 

3.  The veteran's service connected disabilities of residuals 
of gastrectomy, aphakia of the right eye, hemorrhoids, and 
arthritis of the lumbar and cervical spine and the right 
shoulder, rated totally disabling at the time of his death 
based on individual unemployability, are not shown to have 
contributed to cause or to have hastened death.  


CONCLUSIONS OF LAW

1. Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

2. Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not show coronary artery disease.  
On medical board evaluation in September 1972, the veteran's 
heart, lungs and chest were found to be normal.  He was 
discharged from active service in January 1973.  In a March 
1995 rating decision, the veteran was found to be 
unemployable due to service-connected disabilities, including 
osteoarthritis of the lumbar spine, aphakia of the right eye 
(postoperative partial cataract), postoperative partial 
gastrectomy, osteoarthritis of the right shoulder, 
osteoarthritis of the cervical spine, and hemorrhoids.  
Coronary artery disease was not service connected, and the 
veteran did not have a claim of service connection for 
coronary artery disease pending when he died. 
The veteran died in October 1997; the cause of death listed 
on his death certificate is myocardial infarction due to or 
as a consequence of coronary artery disease.  An autopsy was 
not performed.  

In her June 1998 notice of disagreement, the appellant noted 
a history of unresolved chest pain that she associated with 
the veteran's active service.  She contended that the veteran 
experienced many more complaints of chest pain than 
documented.  She stated that throughout his life he had been 
instructed that his chest pains since 1964 were "ulcer 
related."  She cited medical records indicating that during 
service or following service the veteran had chest pain/chest 
pain following exercise.  

The appellant has submitted three medical opinions in support 
of her claim.  In June 1998, C.P.L., M.D., stated that there 
was a causal relationship between psychological stress and 
increased blood pressure or hypertension and cardiac 
problems.  In June 1998, R.C.W., M.D., stated that internal 
systems such as the gastrointestinal system and the 
cardiovascular system may respond to stress in different 
ways.  It was noted that high blood pressure had been 
associated with stress.  In June 1998, J.H., M.D., stated 
that internal systems such as the gastrointestinal system and 
the cardiovascular system may respond to stress in different 
ways.  Cardiac arrhythmia was noted to be associated with 
stress.  

In March 2002, the appellant contended that there was a body 
of scientific evidence indicating stress affects coronary 
risk factors and behaviors, such as high blood pressure and 
cholesterol levels, smoking, physical inactivity and 
overeating.  It was contended that all data provided showed 
that the veteran had symptoms of stress, ulcers, and a 
cardiac arrhythmia disorder as early as 1974.  She noted that 
in October 1966 the veteran had complaints of chest pain 
following exercise.  It was noted that while an EKG in 
service was normal, it showed a slightly elevated "T" wave.  
It was also contended that multiple illnesses, including 
gastric pain and musculoskeletal disorders, may be the source 
of chest pain.  
II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The claim has been considered on the merits.  The 
appellant has not indicated that any available pertinent 
records remain outstanding.  It is not in dispute that the 
veteran died of coronary artery disease.  Consequently, there 
is no need to obtain a medical opinion on that matter.  
Likewise, there is no indication of coronary artery disease 
in service.  Hence, a medical opinion regarding a nexus 
between the veteran's death-causing coronary artery disease 
and service is also not indicated.  As there is no evidence 
of coronary artery disease in service, a medical opinion 
associating the veteran's death to his active service would 
necessarily be based on pure speculation.  Accordingly, even 
upon review of the medical opinions provided by the 
appellant, the Board finds that a further medical opinion is 
not warranted.  

Regarding the duty to notify, the communications from the RO 
to the appellant, including rating decisions, a statement of 
the case, and supplemental statements of the case have kept 
her apprised of what she must show to prevail in her claim 
and what evidence the RO has received.  These communications 
contain explanations of the type of evidence necessary to 
substantiate her claim as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By her submissions, the 
appellant has shown that she is aware of the type of evidence 
she must submit to prevail in her claim.  Further notice 
would serve no useful purpose.  

III.  Analysis

To establish service connection for the cause of a  veteran's 
death, the evidence must show that disability due to disease 
or injury incurred in or aggravated by service either caused 
or  contributed substantially or materially to cause death.   
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Service connection 
will be granted for a disability if it is shown that the 
veteran suffered from such disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain diseases, including cardiovascular-renal 
disease, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

During his lifetime the veteran had not established service 
connection for any cardiovascular disability; and when he 
died, he did not have a pending claim of service connection 
for such disability.  The cause of the veteran's death was 
coronary artery disease.  His service records report no 
diagnosis of, or treatment for, coronary artery disease.  
There is also no evidence that service-connected disabilities 
caused or aggravated the veteran's coronary artery disease.  
Cardiovascular disease was not manifested in the first post 
service year (so as to warrant presumptive service connection 
for such disability).  No doctor has opined that the coronary 
disease that caused the veteran's death was related to 
service and postservice records provide no basis for 
establishing a causal link between the death causing coronary 
artery disease and service.  The Board also notes the lapse 
of many years between the veteran's separation from service 
and the first treatment for the death-causing coronary artery 
disease.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board has carefully reviewed the medical opinions 
supplied by the appellant.  However, these medical opinions 
are all non-specific, none specifically relates the veteran's 
coronary artery disease to service or attributes his death to 
any of his service connected disabilities.  They indicate 
generally that stress could cause high blood pressure.  
However, stress was not a service connected disability.  The 
veteran's service connected disabilities were orthopedic 
disorders, an eye disorder, hemorrhoids, and a postoperative 
partial gastrectomy.  There is nothing in the evidence of 
record that provides a basis for attributing the veteran's 
death to one of these disorders.  There is likewise no 
evidence of record that the veteran's service connected 
disabilities contributed to cause or accelerated his death.  
See 38 C.F.R. § 3.312.  There is no indication that the 
postoperative ulcer disease was progressing; it had remained 
static over many years.  Aphakia, arthritis, and hemorrhoids 
did not affect vital organs, and are not shown to have been 
debilitating.  

As to the appellant's contention that the veteran's 
complaints of chest pain in service and immediately following 
service were the initial symptoms of coronary artery disease, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The appellant is a 
layperson, and lacks the medical expertise for her opinion in 
this matter to be competent medical evidence.  No competent 
person has indicated that the veteran's complaints of chest 
pain during service were initial manifestations of the 
coronary artery disease that was ultimately diagnosed. 

In the absence of any competent evidence to the effect that 
service connected disability caused or contributed to cause 
the veteran's death, service connection for the cause of the 
veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

